Citation Nr: 0614683	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had honorable active service from February 1958 
to February 1962, from May 1962 to September 1978, and from 
September 1985 to September 1988; he died in 1995.  The 
appellant is the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision issued by the St. 
Petersburg Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that reopened the appellant's claim of 
entitlement to service connection for the cause of death of 
the veteran and denied the claim on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Here, the RO has not provided the appellant with 
information concerning effective dates.

The appellant contends that the veteran was exposed to 
hemotoxic and genotoxic agents in the course of his many 
years as a submarine engineman and diesel engine inspector.  
She further contends that these years of exposure initiated 
the leukemic processes that led to the veteran's death less 
than seven years after his release from active service.

The veteran's death certificate indicates that the cause of 
his death was acute myelogenous leukemia.  No autopsy was 
performed.

The medical evidence of record includes statements from the 
veteran's treating hematologist/oncologist, as well as 
excerpts from medical literature relating to exposure to 
solvents/benzene as a cause of acute nonlymphocytic leukemia 
(ANLL).  The hematologist/oncologist indicated that the 
veteran's service activities in engine rooms were related to 
his subsequent development of ANLL.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  38 C.F.R. 
§ 3.312.  The current medical opinion of record on that point 
was apparently rendered without the benefit of all of the 
evidence of record.  In particular, the opinion does not 
address the relevance, if any, of the veteran's pre-service 
occupation of gas station attendant/mechanic.  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
opinions where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO should arrange for a 
review of the veteran's records by a VA 
pathologist, or other available 
appropriate specialist.  Following the 
review of the complete record, including 
veteran's service personnel records, the 
private medical opinions of record, the 
veteran's post-service medical records, 
the terminal hospital records and a copy 
of this remand, the reviewer should 
furnish opinions concerning the cause of 
the veteran's death.

Specifically the reviewer should provide 
an opinion as to whether the veteran's 
death from ANLL was causally or 
etiologically related to any incident or 
aspect of his active service, in 
particular his exposure to petroleum 
products and by-products.  With citation 
to the current medical literature, the 
reviewer should discuss any etiologic 
relationship between ANLL and 
occupational exposure to petroleum 
products that have been documented in the 
medical literature, and state whether or 
not the veteran's diesel engine work in 
submarines is relevant exposure as well 
as whether exposure incurred prior to 
service is relevant exposure.  The 
reviewer must discuss the private medical 
opinions of record that casually link the 
veteran's death to his naval career.

If the reviewer finds that any pathology 
documented during the veteran's lifetime 
was directly related to the veteran's in-
service occupational activitities, s/he 
should provide an opinion, with degree of 
medical probability expressed, that 
discusses what role, if any, said 
service-related pathology played in 
causing, contributing substantially or 
materially to, or hastening the veteran's 
death.  The reviewer should opine whether 
any service-related pathology caused 
general impairment of health such that 
the veteran was materially less capable 
of resisting the effects of whatever 
disease or event was the primary cause of 
death (ANLL).

The reviewer should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the reviewer. 

2.  Upon receipt of the VA pathologist's 
report, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.

3.  The AMC/RO should take such 
additional development action as it deems 
proper with respect to the cause of death 
claim, including obtaining any other 
appropriate VA medical opinion(s), and 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and 
development, including 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159 (2005).  
In particular, the AMC/RO must notify the 
appellant of the information and evidence 
needed to substantiate her claim, and of 
what part of such evidence she should 
obtain and what part the Secretary will 
attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding the claim she has in her 
possession.  Following such development, 
the AMC/RO should review and readjudicate 
the claim.  The AMC/RO should consider 
all of the evidence of record, and any 
additional evidence obtained by the 
AMC/RO pursuant to this remand.

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


